OPINION
By THE COURT
On August 29, 1937, the defendant-appellant filed an application for re-hearing of this cause, to the end that the affirmation of the judgment of the Municipal Court, heretofore entered, may be vacated and set aside “for reasons not hereinbefore presented to this court.”
Manifestly, good practice would require that the applicant make some showing at the time he files his application, of the reasons upon which he relies. Defendant-appellant did not do so, and has not done so since.
We have no information as to -the reason that might be advanced to cause us to reverse our former order in this matter.
Application for re-hearing denied.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.